Case 1:20-cv-08786-GHW Document 19 Filed 02/08/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

K & S PRODUCE, INC. Case No. 1:20-CV-08786

Plaintiff, CLERK’S CERTIFICATE

-against-

100 BROAD STREET, LLC a/k/a ESSEN FOOD,
ESSEN22 LLC a/k/a ESSEN FOOD, JOHN BYUN,
CHONG WON BYUN, and WILLIAM BYUN
Individually and in any corporate capacity.

Defendant.

X

 

I, RUBY J. KRAJICK, Clerk of the Unites States District Court for the Southern District
of New York, do hereby certify that this action commenced on October 22. 2020 and a Summons

 

was issued on October 22, 2020, a copy of summons and complaint was served on defendant 100
BROAD STREET, LLC a/k/a ESSEN FOOD by serving STEVE (last name refused), an
authorized agent of 100 BROAD STREET, LLC a/k/a ESSEN FOOD, on December 1%, 2020
and proof of such service therefore filed on December 4th, 2020, Doc.#(s) 11.

I further certify that the docket entries indicate that the defendant has not filed an answer or
otherwise moved with respect to the complaint herein. The default of the defendant (s) is/are

hereby noted.

Dated: New York, New York
20 RUBY J. KRAJICK
Clerk of Court

 

By:

 

Deputy Clerk

SDNY Web 5/2010
